UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):April 7, 2010 EVERGREEN ENERGY INC. (Exact name of Registrant as specified in its charter) Delaware 001-14176 84-1079971 (State or other jurisdiction of incorporation or organization) Commission File Number IRS Employer Identification Number 1225 17th Street, Suite 1300 Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 293-2992 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17CFR230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Explanatory Note Evergreen Energy, Inc. is filing this Amendment No. 2 to its Current Report on Form 8-K filed April 7, 2010 and its Amendment No. 1 to its Current Report on Form 8-K/A filed on June 17, 2010 to include certain pro forma share information that was inadvertently omitted from the 8-K/A filed on June 17, 2010. This amendment does not amend or refile any other Items or Exhibits from the April 7, 2010 8-K. Section 9.Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits Exhibit Number Exhibit Title or Description Pro Forma Condensed Consolidated Financial Statements -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Evergreen Energy Inc. Date: July 2, 2010 By:/s/ Diana L. Kubik Diana L. Kubik Vice President and Chief Financial Officer -3-
